DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20, drawn to an information carrying card singulation process that includes using first and second imaging modalities, the imaging of a graphic, and generating information on a material of the laminate sheet, classified in B42D 25/405.
II. Claims 12-19, drawn to an information carrying card singulation process that includes generating a mapping file for at least a material in the laminate sheet, classified in B42D 25/305.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination (claim 20) and subcombination (claims 12-9).  (It is noted that claims 1-11 are a subcombination that has been found to not be independent or distinct from claim 20 and thus included in Group I.)  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in claim 20 does not require the particulars of the subcombination as claimed in claim 12, such as the operation step 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and /or 35 U.S.C. 112, first paragraph.

During a telephone conversation with Samuel Apicelli on February 23, 2021, a provisional election was made, without traverse, to prosecute the invention of Group I, s 1-11 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 8, “the position” lacks antecedent basis.
Regarding claim 20, line 8, “the position” lacks antecedent basis.
Also, at the last line of claim 20, “the mapping file” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Ridenour et al., US 10,583,683 (hereafter Ridenour).

Regarding claim 1, Ridenour teaches a method of manufacturing a multi-layered materials sheet that is separated into a number of payment cards having an embedded metal layer (Abstract).
The method of Ridenour includes receiving a laminate sheet comprising a plurality of information carrying cards formed integrally therein, Fig. 10 illustrating a top view of the materials sheet 400 of Ridenour that further includes a plurality of payment cards formed integrally therein to be produced during singulation (col. 2, lines 18-20). Fig. 2 and col. 3, lines 26-65  sets forth process steps for making payment cards (cards 100 made of a plurality of layers 116, see Fig. 1), including collation, lamination, registration and singulation, col. 3, lines 26-49 describing making approximately 20-30 individual payment cards on a sheet by lamination and col. 3, lines 50-65 teaches a registration step wherein the materials sheet 400 holding the uncut cards is processed by an automated cutting machine, necessarily and thus inherently requiring a step of 
Regarding the step of imaging the laminate sheet using a first imaging modality to identify a location of each of the plurality of information carrying cards within the laminate sheet,  Ridenour at col. 5, lines 56 to col. 6, line 8 teaches “one or more” visual monitors 502 to identify and orient the sheet 400 including determining sheet overall dimensions, position and orientation within a cutting area, or other characteristics to uniquely identify the sheet 400 or one or more areas of the sheet 400.  Also, at col. 8, lines 34-46, Ridenour teaches its monitors are not limited to visual monitors and such non-visual monitors may be used to identify “a sheet, a position or location on a sheet, or another sheet characteristic,” thus teaching the claim 1 requirement of identifying a location of each of the plurality of information carrying cards within the laminate sheet by imaging the sheet using a first imaging modality.   
Regarding the step of imaging the laminate sheet using a second imaging modality to image at least one graphic formed on a surface of the laminate sheet, see the discussion in the above-paragraph of Ridenour teaching visual monitors (i.e., a second imaging modality) to determine a position and orientation within a cutting area.   Ridenour further teaches the visual monitors 502 identify one or more areas of the sheet 400 using reference indicators 402  that may include a serial number, barcode, QE code (i.e., graphics formed on the surface of the sheet 400) or other unique identifier or one or more types of visual markers (col. 6, lines 8-37).   
of determining the position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet, see discussion in the above paragraph that the graphics are imaged for determining a position and orientation within a cutting area, necessarily determining such position in relation to the plurality of cards to be cut since that is the cutting area.
Regarding the step of generating information corresponding to the location of each of the plurality of information carrying cards, see col. 6, lines 19-30 and col. 8, lines 34-46, discussing the configuration of the registration machine based upon the characteristics and other information determined from visual and non-visual monitors and using such information to reposition the sheet 400 and hold it in place during cutting, thus inherently teaching both the generation of information and orientation of the sheet 400 corresponding to the information from the monitors corresponding to the location of each of the cards.  Also, see Ridenour disclosure at col.5, lines 56-67 teaching the milling head of the registration machine may be automatically operated based upon both pre-configured instructions and in response to feedback from one or more visual monitors 502.  
Regarding the step of separating the plurality of information carrying cards from the laminate sheet using the information corresponding to the location of each of the plurality of information carrying cards, wherein the generating and separating is performed only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range, Ridenour teaches a method wherein alignment holes 404 are made in the sheet 400 by the registration machine in response to the information and instructions provided by the 
Ridenour does not explicitly teach an example wherein both a non-visual (first imaging modality) and a visual (second imaging modality) are used in a single method of Ridenour.  Ridenour at col. 8, lines 34-46 identifies non-visual monitors as “other ways” to identify a sheet or sheet location.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Ridenour to use both visual and non-visual imaging modalities in a single method as a predictable, suitable alternative process.  Ridenour also explicitly states that its various teachings may be combined (col. 8, lines 47-58).  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

claim 2, all of the layers of the laminate sheet of Ridenour are laminated together, i.e., integrated (see discussion at the rejection of claim 1 above) and thus each graphic is formed on an integrated layer.   Furthermore, Ridenour teaches print layers 104, 112 that are located beneath overlay layers 102, 114 (Fig. 1; col. 2, lines 50-67), thus teaching graphics located within the laminated structure.

Regarding claim 4, see discussion at the rejection of claim 1 above for the first imaging modality being a non-visible spectrum imaging modality.

Regarding claim 5, see discussion at the rejection of claim 1above regarding the teaching of forming registration holes (i.e., markings) on the laminate sheet, such registration holes being on the sheet, but not on the card locations (see Fig. 10; alignment hole or marking 404), thus such hole or making being formed away from the at least one graphic.

Regarding claims 6 and 7, see discussion at the rejection of claim 1 above of the use of both pre-configured instructions and feedback from monitors in order to operate the cutter automatically (col. 5, lines 56-66 and col. 6, line 30 to col. 7 line 18), thus teaching the creation of a mapping file comprising position data corresponding to the position of at least one of the plurality of information carrying cards and guiding a singulation instrument (mill head used to mill, cut, drill or otherwise remove material from the sheet 400)  to remove material from a periphery of each of the information carrying cards in the laminate sheet, wherein the singulation mechanism is guided by the information corresponding to the position of each of the plurality of information carrying cards.

Regarding claims 8 and 9, Ridenour teaches its reference indicators 402 may be positioned away from the periphery of the information carrying card in instances where the indicators are drilled out to form alignment holes 404 (col. 6, lines 38-51).   See  col. 6, lines 52-63 for teaching of removal of material at periphery of cards through all of the layers, thus teaching exposing the core layer of the card.

Regarding claim 10, see Ridenour teaching of polishing step (i.e., finishing an edge) at col. 7, line 61 to col. 8, line 14.  

Regarding claim 11, as discussed in the rejection of claim 1 above, the method of Ridenour includes use of the registration machine (i.e., location device) (col. 5, line 56 to col. 6, line 51) that uses feedback from visual monitors (i.e., includes inspecting). The method of Ridenour further includes transferring the laminate from the registration machine to the singulation machine (i.e., separation device) at Fig. 6 and col. 6, line 52 to col. 7, line 5).  

Regarding claim 20, Ridenour teaches a method of forming a plurality of information carrying cards  (Abstract teaching a multi-layered materials sheet that is separated into a number of payment cards having an embedded metal layer).
receiving a laminate sheet comprising a plurality of information carrying cards formed integrally therein, Fig. 10 illustrating a top view of the materials sheet 400 of Ridenour that further includes a plurality of payment cards formed integrally therein to be produced during singulation (col. 2, lines 18-20). Fig. 2 and col. 3, lines 26-65  sets forth process steps for making payment cards (cards 100 made of a plurality of layers 116, see Fig. 1), including collation, lamination, registration and singulation, col. 3, lines 26-49 describing making approximately 20-30 individual payment cards on a sheet by lamination and col. 3, lines 50-65 teaches a registration step wherein the materials sheet 400 holding the uncut cards is processed by an automated cutting machine, necessarily and thus inherently requiring a step of “receiving” the sheet 400 into the cutting machine.  Col. 5, line 56 to col. 6, line 51 further discusses receiving of the sheet 400 by a milling system (i.e., cutting machine) that includes registration machine 518, the sheet 400 also necessarily being initially “received” by such registration machine.
Regarding the step of imaging the laminate sheet using a first imaging modality to identify a location of each of the plurality of information carrying cards within the laminate sheet,  Ridenour at col. 5, lines 56 to col. 6, line 8 teaches “one or more” visual monitors 502 to identify and orient the sheet 400 including determining sheet overall dimensions, position and orientation within a cutting area, or other characteristics to uniquely identify the sheet 400 or one or more areas of the sheet 400.  Also, at col. 8, lines 34-46, Ridenour teaches its monitors are not limited to visual monitors and such non-visual monitors may be used to identify “a sheet, a position or location on a sheet, or another sheet characteristic,” thus teaching the claim 1 requirement of identifying a 
Regarding the step of imaging the laminate sheet using a second imaging modality to image at least one graphic formed on a surface of the laminate sheet, see the discussion in the above-paragraph of Ridenour teaching visual monitors (i.e., a second imaging modality) to determine a position and orientation within a cutting area.   Ridenour further teaches the visual monitors 502 identify one or more areas of the sheet 400 using reference indicators 402  that may include a serial number, barcode, QE code (i.e., graphics formed on the surface of the sheet 400) or other unique identifier or one or more types of visual markers (col. 6, lines 8-37).   
Regarding the step of determining the position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet, see discussion in the above paragraph that the graphics are imaged for determining a position and orientation within a cutting area, necessarily determining such position in relation to the plurality of cards to be cut since that is the cutting area.
Regarding the step of generating information corresponding to the location of each of the plurality of information carrying cards, see col. 6, lines 19-30 and col. 8, lines 34-46, discussing the configuration of the registration machine based upon the characteristics and other information determined from visual and non-visual monitors and using such information to reposition the sheet 400 and hold it in place during cutting, thus inherently teaching both the generation of information and orientation of the sheet 400 corresponding to the information from the monitors corresponding to the location of each of the cards Also, see Ridenour disclosure at col.5, lines 56-67 
Regarding the step of separating the plurality of information carrying cards from the laminate sheet using the information corresponding to the location of each of the plurality of information carrying cards, wherein the generating and separating is performed only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range, Ridenour teaches a method wherein alignment holes 404 are made in the sheet 400 by the registration machine in response to the information and instructions provided by the monitors (col. 6, lines 30-51).  Then, with reference to Fig.6, separating of the cards from the sheet is performed by singulation machine 522 using pins that precisely and accurately align the sheet 400 on a cutting area at the alignment holes (col. 6, line 52 to col. 7, line 18).  Thus, such separating is not performed until after generating information using feedback from monitors 502 and position of the visual markers (including graphics as discussed above) is within a predetermined range (based on pre-configured instructions and in response to feed-back from the visual monitors 502) is precisely designated by making holes in the registration machine that are then used in the singulation machine to cut the sheet into cards.
Ridenour does not explicitly teach an example wherein both a non-visual (first imaging modality) and a visual (second imaging modality) are used in a single method of Ridenour.  Ridenour at col. 8, lines 34-46 identifies non-visual monitors as “other ways” to identify a sheet or sheet location.  It would have been obvious to one of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the claim 20 recitation that the generating step includes generating material information for at least a first material of the laminate sheet and wherein a singulation instrument is selected based on the material information included in a mapping file, see Ridenour at col. 5, line 56 to col. 6, line 51, and in particular col. 6, lines 19-30 that further teaches identifying “other characteristics” of the materials sheet 400 including types of materials of the sheet and using such information (i.e., a mapping file) in the selection of an appropriate cutting bit based upon such types of materials

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Ridenour as applied to claim 2 and further in view of Cox, US 2013/0255078 (hereafter Cox).
Ridenour teaches a method of forming a laminate that includes providing a core layer 108 that may be metal, forming a printing layer 104 or 112  on the core layer 108 and providing outer overlay layers 102 and 114, followed by lamination under heat and 
Cox teaches a method of making an information carrying card (Abstract) that may be in the form of a sheet populated with a plurality of cards (Fig. 26) ultimately cut into a plurality of cards (para [0093]).
With reference to Fig. 7, a method of Cox includes:
receiving a frame defining a plurality of cavities, wherein the frame comprises a first material (first thermoplastic layer having at least one cavity (para [0063])); 
positioning at least one core layer within at least one of the plurality of cavities, wherein the at least one core layer comprises a second material, and wherein the second material includes a metal (an inlay layer that may include a piece of metal (para [0064])); 
forming a printed layer above the at least one core layer (the inlay layer may further include a printed circuit board (para [0064])); 
positioning the layer including the graphic above the printed layer (core layer structure further laminated with at least one printable thermoplastic layer (para [0093]); and 
laminating the frame, the at least one core layer, the layer including the graphic, and the printed layer to generate at least one information carrying card (para [0078]).
Cox teaches its method, that includes using cross-linkable polymer layers is directed to solving the problem of providing a relatively easy and full-scale commercial 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Ridenour  to further include the lamination method taught by Cox for the advantages taught in Cox of a relatively easy full-scale commercial process of improved productivity at low cost in instances when it is desired to have the card of Ridenour be a “smart” card that further includes a printed circuit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21, 23-24, 26-27 and 29-31 of copending Application No 16/637,069 (reference application).  It is noted that the copending application includes two instances of claim 23 and it is the second instance (that depends from claim 21) that is being relied upon herein. Although the claims at issue are not identical, they are not patentably distinct from each other like the method of manufacturing presently recited claim 1, claim 24 of the reference application (that depends from claims and 23) and claim 25 (depends from claim 21) recite methods of locating and separating a plurality of information carrying cards that may include using non-visual (claim 24) (i.e., a first) and a visual (claim 25)(i.e., a second) imaging modality, the first for identifying a location of each card within the laminate sheet (claims 21 and 23-24) and the second for the position of at least one of the plurality of information carrying cards using a marking (i.e., graphic) on the laminate sheet (claim 25).  Furthermore, dependent claims 4, 6, 7, 9, 10 and 11 of this application substantially correspond to respective claims 24, 26, 27, 29, 30 and 31 of the reference application.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cloutier, US 10,022,884 (teaching method of making a plurality of cards using visual or non-visual alignment cues).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/           Examiner, Art Unit 1746